       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 1 of 9




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI                             No. 3:20-CV-00687

                           Plaintiff,

                     v.
                                                (Judge Mariani)
  ALEX M. AZAR II, in his official
  capacity as Secretary of the United           (Magistrate Judge Carlson)
  States Department of Health and
  Human Services,
                                                (Electronically Filed)
                           Defendant.


     DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
              MOTION FOR PROTECTIVE ORDER


                               DAVID J. FREED
                              United States Attorney

ERIC S. WOLFISH                                         NAVIN JANI
Special Assistant United States Attorney                Assistant U.S. Attorney
United States Department of Health                      228 Walnut Street
and Human Services                                      Suite 220
Office of the General Counsel, Region III               Harrisburg, PA 17108
801 Market Street, Suite 9700                           (717) 221-4482
Philadelphia, PA 19107-3134                             navin.jani@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Attorneys for Defendant
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 2 of 9




I.    INTRODUCTION

      On September 1, 2020, Plaintiff sent a Notice of Deposition of Alex Azar

Pursuant to Rule 30(b)(6) (the “Deposition Notice”) by email to counsel for the

Secretary of the Department of Health and Human Services (the “Secretary”).

Although the Secretary informed Plaintiff that discovery is not permitted in appeals

arising under 42 U.S.C. § 405(g), Plaintiff has refused to withdraw her Deposition

Notice. Accordingly, under well-settled Third Circuit law, the Secretary’s motion

for protective order should be granted. See Hummel v. Heckler, 736 F.2d 91, 93

(3d Cir. 1984); NVE v. Dep’t of Health & Human Servs., 436 F.3d 182, 195 (3d.

Cir. 2006).

II.   BACKGROUD

      On September 1, 2020, Plaintiff sent a Deposition Notice, which seeks to

depose a 30(b)(6) witness on September 11, 2020. See Ex. A to the Declaration of

Eric Wolfish (“Wolfish Decl.”). The subject of testimony is highly-granular data

regarding ALJ appeals for fiscal years 2019 and 2020, such as the number of

beneficiary vs. non-beneficiary appeals, and the number of appeals where

beneficiaries were represented by counsel. See id.

      On September 2, 2020, the Secretary sent a response letter to Plaintiff’s

counsel. See Wolfish Decl., Ex. B. The Secretary identified Third Circuit law

precluding discovery in section 405(g) appeals, noted several additional reasons
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 3 of 9




why the Deposition Notice was improper, and asked Plaintiff to withdraw the

Deposition Notice. Id. Later that afternoon, the parties conducted a teleconference

and made a good faith effort to resolve by agreement the issues raised in this

Motion without the intervention of the Court. However, Plaintiff’s counsel refused

to withdraw the Deposition Notice, and the Secretary is now compelled to seek a

protective order.

III.   ARGUMENT

       A.    There is No Discovery in Section 405(g) Appeals.

       District courts have no fact-finding role in section 405(g) appeals, but are

instead tasked with deciding whether the Secretary’s final decision is supported by

substantial evidence. See 42 U.S.C. § 405(g); Hummel, 736 F.2d at 93.

Accordingly, the Third Circuit has concluded that discovery is unavailable, except

with respect to the alleged bias of an ALJ:

       The Social Security Act contains no provision for pre-hearing
       discovery, and the Administrative Procedure Act does not provide for
       it. Thus, like most federal administrative proceedings, no pre-hearing
       discovery is normally available. The provision in section 405(g)
       authorizing orders for the taking of additional testimony should not, in
       our view, be construed as a means whereby the discovery provisions of
       the Federal Rules of Civil Procedure may be imported into the
       administrative adjudication scheme of the Act.

Id. (emphasis added). Hummel expressly prohibits Plaintiff’s attempt to import the

discovery procedures of the Federal Rules of Civil Procedure into this section

405(g) appeal.
                                              2
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 4 of 9




      Similarly, in NVE v. Dep’t of Health & Human Servs., the Third Circuit

recognized that there is “a strong presumption against discovery into

administrative proceedings born out of the objective of preserving the integrity and

independence of the administrative process.” 436 F.3d at 195. The “only”

exception to this rule is “in cases involving alleged bias on the part of an agency.”

Id. The sole exception to the rule against discovery does not does not apply here,

because Plaintiff does not allege that the ALJ was biased. Id. Because the Third

Circuit has closed the door on any of the purported reasons that Plaintiff may offer

for the need to depose a HHS witness, a protective order should be issued.

      B.     Even if Discovery were Permitted, a Protective Order Should be
             Issued.

      Even if discovery were permitted, a protective order should still be issued

for several reasons.

      As a threshold matter, it is highly unusual to seek discovery in the midst of

summary judgment briefing. Plaintiff’s summary judgment brief put the

Secretary’s “full and fair opportunity to litigate” at issue (see Dkt. No. 28-15 at 14-

15), and the Secretary filed his opposition in response to Plaintiff’s argument.

Plaintiff should not be permitted to conduct a deposition to bolster the evidentiary

support for an argument raised in her opening brief.

      Moreover, the requested deposition is unnecessary and unduly burdensome.

As noted in the Secretary’s summary judgment brief [Dkt. No. 50], data regarding
                                              3
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 5 of 9




the number of ALJ appeals is publicly-available. Id. at 29. Although Plaintiff now

seeks data at a higher level of granularity, that level of specificity is not required

for the Court to decide whether it would be unfair to apply collateral estoppel

offensively against the Secretary. There are thousands of ALJ appeals filed each

year, which is sufficient to show constraints that “peculiarly affect the

government” as opposed to private litigants. Id. at 27-31 (quoting United States v.

Mendoza, 464 U.S. 154, 162-63 (1984)). In addition, the volume of ALJ appeals is

but one of several reasons why collateral estoppel should not be used offensively

against the Secretary in Medicare claim appeals. Because the highly-specific data

that Plaintiff seeks is not material to deciding the parties’ cross-motions for

summary judgment, it would be unduly burdensome for the government to identify

and defend a HHS witness for a deposition.

      Finally, the Secretary’s motion to dismiss is fully-briefed, and the Secretary

should not have to bear the time and expense of a deposition before Plaintiff has

met her burden to establish standing. Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in any

cause.”) (quoting Ex parte McCardle, 7 Wall. 506, 514 (1868)); CNA v. United

States, 535 F.3d 132, 145-46 (3d Cir. 2008) (a district court “may dismiss for lack

of subject matter jurisdiction at any time, regardless whether the moving party has

filed an answer or the opposing party had an opportunity to conduct discovery.”).


                                               4
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 6 of 9




For that reason, even if Plaintiff is permitted to conduct a deposition before

summary judgment briefing is complete, the Secretary would request that further

summary judgment briefing and the deposition both be stayed until the Court has

ruled upon the Secretary’s motion to dismiss. See Dkt. No. 32-2 (Defendant’s

Motion to Stay).

IV.   CONCLUSION

      For the foregoing reasons, the Secretary’s motion for protective order should

be granted and Plaintiff’s Deposition Notice should be quashed.




                                              5
      Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 7 of 9




                                  Respectfully submitted,


                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


Dated: September 3, 2020




                                       6
       Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 8 of 9




  CERTIFICATION BY COUNSEL PURSUANT TO LOCAL RULE 26.3

      I, Eric S. Wolfish, hereby certify that, on September 2, 2020, I conferred

with Plaintiff’s counsel in a good faith effort to resolve by agreement the issues

raised in this Motion without the intervention of the Court. Agreement could not

be reached because Plaintiff’s counsel refused to withdraw the Deposition Notice.



                                 /s/ Eric S. Wolfish
                                 ERIC S. WOLFISH
                                 Special Assistant United States Attorney


Dated: September 3, 2020




                                             7
      Case 3:20-cv-00687-RDM Document 51-1 Filed 09/03/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Memorandum of Law in Support of Motion for Protective Order was filed and

served upon all counsel of record through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: September 3, 2020




                                             8
